DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the method steps of removing a microscope eyepiece and placing another assembly in its place.  As these steps merely require following instructions for the removal and placement of physical objects, this constitutes an abstract idea under the category of “Organizing Human Activity.”  This judicial exception is not integrated into a practical application because the abstract idea of following instructions is merely linked to the technological environment of retrofitting a microscope. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements exist: all limitations of the claim are drawn to steps for following instructions.  Accordingly, the claim as a whole is directed to an abstract idea without significantly more and is not patent eligible under §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that the sets of stop structures “may be” swapped into the assembly.  This is indefinite language that renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ward, US Pub No. 20140267632 in view of Schnitzler, US Pub No. 20160291302.

As to claim 1 Ward discloses an assembly for use in a microscope having an objective assembly including an aperture ([0097]), the assembly comprising a lens and a beam splitter (Fig. 2a: 210 and 222; [0097]-[0098]);
wherein the lens and the beamsplitter are configured to form a respective aperture image on each of two optical paths ([0098]);
the assembly further comprising, on each optical path, a stop structure (Fig. 2B 232L and 232R; [0103]-[0104] – masks 232 are stop structures placed in each optical path);
wherein, when the assembly is positioned relative to the aperture such that each aperture image is located in the plane of the respective stop structure, each stop structure blocks a portion of the respective aperture image in order to provide an exit pupil, such that a stereoscopic image of an object viewed through the microscope is produceable by the combination of the images of the object visible through each exit pupil ([0103]-[0105]); 
the assembly further comprising:
two image sensors, each image sensor being configured to capture an image visible through the respective exit pupil and to output a digital image ([0154]-[0159] – image sensors 1506L and 1506R capture and output a stereoscopic image).
Ward fails to disclose a digital image processor configured to apply a correction to the respective digital image output by each image sensor in order to compensate for a distortion related to the position of the stop structure, the correction being based on the position of the respective stop structure.  
However, in an analogous art, Schnitzler discloses a digital image processor configured to apply a correction to a digital image output by an image sensor in order to compensate for a distortion related to a position of an aperture, the correction being based on the position (i.e. the relative size) of the respective aperture ([0044] – digital control unit applies correction based on aperture size).
It would have been obvious to the skilled artisan at the time the invention was effectively filed to modify the system of Ward with the teachings of Schnitzler, the motivation being to ensure the brightness of the image is the same regardless of mask position.  The skilled artisan would recognize that in the system of Ward, movement of the masks (shown for example in Fig. 5d) would result in variable quantities of light reaching the image sensors 1506L and 1506R.  Therefore it would have been obvious to the skilled artisan to modify Ward to include a processor to correct the brightness of the images to compensate for this intensity variation, or distortion, when this term is read in light of the specification.  When this modification is made, the resulting system would vary its brightness correction based on the position of the moveable masks, as their positions dictate the amount of light incident on the image sensors. 

As to claim 2 the system of Ward and Schnitzler discloses that the correction comprises adjusting brightness of the respective image by a proportion based on the position of the respective stop structure (Schnitzler [0044] – see rejection of claim 1).

As to claim 4 the system of Ward and Schnitzler discloses that the stop structures are one set of a plurality of sets of stop structures, wherein the sets of stop structures may be swapped into the assembly; and the digital image processor is configured to apply the correction based on the position of the respective stop structure and on which set of stop structures is present (Ward [0113] – various mask shapes are contemplated.  The amount of light that passes the mask, therefore the amount of correction necessary, is inherently based on the position and shape of the mask.  See also [0136].  Schnitzler [0044]).

As to claim 5 Ward discloses that each stop structure comprises a circular aperture (Fig. 5b-5d; [0114]).

As to claim 6 Ward discloses that each stop structure comprises a curtain configured to block one side of the respective aperture image (Fig. 5a).

As to claim 7 Ward discloses that each curtain has a straight edge where it blocks the aperture (Fig. 5a).

As to claim 8 Ward discloses that each stop structure is moveable from a position in which the aperture image is not blocked to a position in which the exit pupils are non-overlapping portions of the aperture image ([0114]-[0116]).

As to claim 9 Ward discloses that each stop structure is continuously moveable ([0134]-[0136]).

As to claim 11 Ward discloses that each image sensor is a CCD ([0159]).

As to claim 12 Ward discloses a stereoscopic display configured to present the corrected digital images to the user as a stereoscopic image ([0162]).

As to claim 13 Ward fails to disclose that the stereoscopic display comprises two projectors, and a mirror, each projector being configured to provide a focussed image of the corrected digital image captured by the respective image sensor on the mirror, and the mirror being configured to relay exit pupils of the projectors to a viewing plane for viewing by an observer.  However, official notice is taken that this type of stereoscopic display was well known in the art at the time the invention was effectively filed.  Therefore it would have been obvious to a skilled artisan to modify the system of Ward to include this, the rationale being to provide an alternative to the shutter spectacles described by Ward thereby improving user convenience.

As to claim 14 the system of Ward and Schnitzler discloses a stereo microscope comprising an objective assembly having an aperture (Ward Fig. 2b): and an assembly according to claim 1 (see rejection of claim 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ward and Schnitzler, as applied above, and further in view of Costales, US Pub No. 20020131170.

As to claim 10 the system of Ward and Schnitzler fails to disclose that each stop structure is moveable so as to provide a transition between a mono and stereo image captured by the image sensors without interruption of the image.
However, in an analogous art, Costales discloses stop structures that are moveable so as to provide a transition between a mono and stereo image captured by the image sensors without interruption of the image ([0018], [0149]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Ward and Schnitzler with the teachings of Costales, the motivation being to enable a greater variety of viewing configurations and to improve convenience of the user (see Costales [0029]).

As to claim 15 the system of Ward, Schnitzler, and Costales, as described above, discloses a method of retrofitting a microscope, the method comprising:
removing an eyepiece of the microscope; and placing an assembly according to claim 1 such that the lens is placed in the light path of the microscope (Costales [0106], see rejection of claim 1).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423